Citation Nr: 1760862	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected thoracolumbar spine disability (exclusive of a 100 percent rating in effect from September 27, 2011 through January 1, 2012). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1970 to December 1973.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In a June 1974 rating decision, the AOJ granted service connection for a back disability and assigned an initial 20 percent rating.  In pertinent part, the Veteran filed an application for an increased rating in June 2011.  An August 2012 AOJ rating decision awarded the Veteran a 100 percent schedular rating for convalesence pursuant to 38 C.F.R. § 4.30, effective September 27, 2011 through January 1, 2012.  The Veteran was assigned a 20 percent rating following his period of convalescence.  A January 2016 AOJ rating decision awarded separate 20 percent ratings for right and left lower extremity radiculopathy effective May 12, 2011.

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at an August 2016 videoconference hearing.  A transcript of that hearing is of record. 

The Board notes that the AOJ has assigned separate ratings for separate periods of time during the appeal period.  Thus, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  For the time period prior to September 27, 2011, the Veteran's thoracolumbar spine disability was manifested by forward flexion greater than 30 degrees absent ankylosis.

2.  For the time period since January 2, 2012, the Veteran's thoracolumbar spine disability, status post fusion of L5-S1 through L3-L4, has more nearly approximated favorable ankylosis of the thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for service-connected thoracolumbar spine disability have been met effective January 2, 2012 (the date following cessation of surgery convalescence).  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks the assignment of a higher disability rating for his back disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

The Veteran's disability is rated under DC 5237.  The criteria used for rating most spine disabilities are under DCs 5235 through 5242.  Regardless of which of the criteria between DC 5235 through 5242 that VA selects, disabilities characterized under those DCs are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula).

Under the Spine Formula, a 30 percent disability rating is assigned where forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine. 

For reference, the Board points out that under 38 C.F.R. § 4.71a (Plate V), the normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  For VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Alternatively, the Veteran could potentially be awarded a higher rating under DC 5243.  The criteria for evaluating intervertebral disc syndrome (IVDS) contemplate separate evaluations for the orthopedic and neurologic manifestations of IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  At present, the Veteran is granted separate 20 percent ratings for right and left lower extremity radiculopathy effective May 12, 2011.  The Veteran did not appeal the initial ratings, or effective date of awards, assigned for the neurologic impairment of the lower extremities and, at his hearing, the Veteran expressed satisfaction with these awards.  When considering the combined ratings factor under 38 C.F.R. § 4.25 and bilateral factor at 38 C.F.R. § 4.26, a higher rating is not available based on the alternative Formula for Rating IVDS Based on Incapacitating Episodes. 

Thus, the issue before the Board is limited to the assignment for the orthopedic manifestations of thoracolumbar spine IVDS since the filing of claim - June 2011.  At that time, the Veteran submitted a statement reporting that, over the last 6 to 8 months, he began to experience difficulty walking half a block or stooping to perform any work.  He described the feeling as if he had been doing strenuous exercise in his upper legs and hips.  A private x-ray report, dated May 2011, was interpreted as showing acquired spinal stenosis worse at L3-4 and mild at L4-5 with some foraminal narrowing and anterolisthesis at L5-S1.  A nerve conduction velocity (NCV) study was interpreted as showing sensory axonal polyneuropathy.  In September 2011, the Veteran underwent spinal surgery with fusion of L5-S1 through L3-L4.

The March 2012 private treatment records indicated that views of the Veteran's flexion/extension demonstrated that there was no evidence of motion across the instrumented/fused segments of the Veteran's back.  The physician noted that while the Veteran's fusion status was indeterminate, the absence of motion of the Veteran's back implied a solid fusion or at least a stable developing fusion.  

In connection with the claim, the Veteran underwent VA examination in July 2012 to which the examiner noted that the Veteran's back strain, status post lumbar spine surgery, was without the use of any pain medications but positive for symptoms of decreased range of motion (ROM).  Specifically, the Veteran's forward flexion measured at 0 to 55 degrees (90 degrees is normal), with extension measuring 0 to 15 degrees (30 degrees is normal). 

In a statement received in August 2013, the Veteran described severely impaired mobility since his surgery.  At times, he required assistance and could not bend forward to cut his own toenails.  Prior to surgery, he had experienced sensory impairment of both lower extremities which continued to persist and resulted in walking difficulty.

At the December 2015 VA examination the examiner diagnosed degenerative joint disease of the lumbar spine, L3-L4, spinal stenosis, spondylolisthesis L5-S1.  Pain was noted on examination, which increased with bending, twisting, lifting, and prolonged walking.  The Veteran exhibited abnormal ROM with flexion 0 to 40 degrees, extension 0 to 15 degrees, and pain present for all range of motion testing, including while the Veteran was weight-bearing.  The Board notes the presence of  inconsistencies of this examination as the examiner determined that there was no ankylosis present, but also indicated that less movement than normal due to ankylosis, adhesion, disturbance of locomotion, inference with sitting/standing were contributing factors to the Veteran's disability. 

At the Veteran's August 2016 hearing, the Veteran indicated that the manifestations of his back disability had not changed since his 2015 VA examination, but he pointed out that the method of using ROM testing to determine the severity of a disability portrayed an inaccurate representation of his particular disability.  Specifically, the Veteran stated that he is able to bend from his hips, while his actual back does not move.  

The Board initially finds that, for the time period prior to September 27, 2011, the criteria for a rating greater than 20 percent for the orthopedic manifestations of thoracolumbar spine IVDS have not been met or more nearly approximated.  The Veteran credibly reported low back pain but there are no range of motion findings of record and the Veteran did not describe the extent of motion loss.  As such, there is no lay or medical evidence reflecting forward flexion of the thoracolumbar spine of 30 degrees of less, or ankylosis.

However, in September 2011, the Veteran underwent spinal surgery which resulted in fusion of L5-S1 through L3-L4.  The 2012 notation of the Veteran's fused spinal segments, which caused the absence of motion throughout those spinal segments, depicts the fixed nature of the vertebrae of the Veteran's back.  The Veteran's descriptions of an inability to flex portions of his thoracolumbar spine are credible and consistent with the surgical fusion from L5-S1 through L3-L4.  As such, the Board finds that the Veteran's disability more nearly approximates the rating criteria for favorable ankylosis, rather than rating purely on ROM findings.  Corroborating this, the December 2015 VA examiner indicated that ankylosis resulted in the Veteran's back exhibiting less movement than normal.  

While there were findings indicating that ankylosis was not present, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Consequently, the Veteran's back disability more nearly approximates the criteria for a 40 percent evaluation for the rating period beginning January 2, 2012, due to favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

A higher rating for the orthopedic manifestations of thoracolumbar spine IVDS would require ankylosis of the entire spine, which is not alleged or described in clinic records.

The Board also observes that a higher rating could be provided based upon unemployability caused by service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the hearing, the Veteran indicated that he did not wish to pursue this potential benefit.  

The Board finally notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Veteran did argue that his 2012 VA examination was inadequate as being performed by chiropractors who were not prepared to evaluate him.  As held above, the Board has interpreted the evidence and schedular criteria in the light most favorable to the Veteran and have found the criteria for ankylosis to have been met since spinal fusion surgery.  A higher rating would require ankylosis of the entire spine which is not shown or alleged.  The range of motion findings prior to surgery cannot be reconstructed at this point.  As such, the Board finds no basis for additional VA examination or opinion.





ORDER

Entitlement to a 40 percent rating for service-connected thoracolumbar spine disability is granted, effective January 2, 2012. 






____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


